USCA4 Appeal: 22-6622      Doc: 7        Filed: 12/27/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6622


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        SHAUN PETER DAVIE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Abingdon. James P. Jones, Senior District Judge. (1:09-cr-00011-JPJ-1)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Shaun Peter Davie, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6622         Doc: 7    Filed: 12/27/2022    Pg: 2 of 2




        PER CURIAM:

              Shaun Peter Davie appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

        of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have reviewed the

        record and find no reversible error. Accordingly, although we grant Davie’s motion to

        amend/supplement, we deny his motion for appointment of counsel and affirm the district

        court’s order. See United States v. Davie, No. 1:09-cr-00011-JPJ-1 (W.D. Va. May 6,

        2022). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                   AFFIRMED




                                                  2